DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance 
Claims 1-5 are allowed over the prior art of record. 
Reasons for Allowance	 
The following is an examiner’s statement of reasons for allowance, the primary reason for allowance is the inclusion of particularly the limitations of a printing apparatus comprising a cover, when the cover is in a closed position, the first internal gear does not mesh with the first spur gear, and the second internal gear does not mesh with the second spur gear, when the cover rotates by a predetermined angle around the first support shaft from the closed position, the first internal gear and the first spur gear start to mesh with each other, and when the cover rotates by a predetermined angle around the second support shaft from the closed position, the second internal gear and the second spur gear start to mesh with each other. Applicant disclosed such printing apparatus cover which opens at a position which can be selected according to a type of the sheet and work for replacing the sheet can be facilitated. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Pertinent Prior Arts

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but do not teach the above claimed invention:
 	Hosomi (US 6,491,459) teaches a printing apparatus (fig.1) including printing unit (5), housing portion (7), cover (14,17) configured to open and close (figs.1,2,5). However, does not teach the above claimed limitations.   
Miyagawa et al. (US 2019/0389680) teaches a printing apparatus (figs.1,2) including printing unit (41), housing portion (12), cover (13) configured to open and close (figs.1-3,6). However, does not teach the above claimed limitations. 
 Nguyen et al. (US 2013/0256970) teaches a printing apparatus (figs.1,2) including printing unit (20), housing portion (8), cover (7) configured to open and close (figs.1,2,4,5). However, does not teach the above claimed limitations.   

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENOK D LEGESSE/Primary Examiner, Art Unit 2853